Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20     PageID.2476    Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                              2:17-cr-20489

                    Plaintiff,                  HON. TERRENCE G. BERG

        v.
                                              ORDER DENYING MOTION
  D-4, JAMES MCGLORY,
                                                FOR RELEASE FROM
                    Defendant.                     DETENTION


       James McGlory requests that the Court revoke the Magistrate
 Judge’s order of detention and release him on bond pending trial because

 of the ongoing COVID-19 pandemic. McGlory, who is 34 years old, urges

 that he is particularly vulnerable to the SARS-CoV-2 virus because he
 suffers from hypertension. He is being held at the Federal Detention

 Center in Milan, Michigan (“Milan FDC”) pending trial. Although

 McGlory’s hypertension may place him in a higher-risk category for

 COVID-19, staff at Milan FDC and the related Federal Correctional

 Institution (“Milan FCI”)1 are taking reasonable precautions to prevent

 or limit the spread of the virus. As of April 14, the date of the

 government’s response, only two Milan FDC detainees had been

 diagnosed with COVID-19. ECF No. 361, PageID.2468. As of the date of


 1The Bureau of Prisons website states that McGlory is being held at Milan FCI, but
 the government asserts he is at Milan FDC because he is a pre-sentencing detainee.
 ECF No. 361, PageID.2467 (Gov’t Response).
                                         1
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2477   Page 2 of 10




 this Order, 35 Milan FCI prisoners and 25 Milan employees (some of

 whom work at both the FDC and FCI) have tested positive. Although the

 Court is concerned about the spread of COVID-19 in FDC and FCI Milan,

 McGlory has not demonstrated that his release would mitigate, rather
 than exacerbate, the risk of contracting COVID-19 for him and the public.

 Further, he has not presented any new information that compels the

 Court to alter the Magistrate Judge’s finding that he is a flight risk, and
 a potential danger to the community. The motion to revoke pretrial

 detention order (ECF No. 356) will accordingly be denied.

                              BACKGROUND

       According to the criminal complaint in this case, McGlory

 committed the offense of conspiracy to distribute controlled substances,

 in violation of 21 U.S.C. §§ 846, 841(a). ECF No. 1, PageID.1010 (Apr. 16,
 2018 Crim. Compl.). The supporting affidavit sworn by a Special Agent

 of the Drug Enforcement Administration (“DEA”) alleges that McGlory

 was involved in a narcotics distribution conspiracy in the Eastern

 District of Michigan from at least January 2017 through April 2018. ECF

 No.   1,   PageID.1011–12.     The    Seventh    Superseding     Indictment

 accordingly charges McGlory with conspiracy to distribute controlled

 substances. 21 U.S.C. §§ 846, 841(a). Of the drugs seized in the course of

 investigating this case, the indictment attributes several kilograms of

 mixtures or substances containing heroin, cocaine, fentanyl, and

 tramadol to McGlory. ECF No. 236, PageID.1724–25.
                                       2
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2478   Page 3 of 10




       Magistrate Judge Elizabeth A. Stafford ordered McGlory detained

 pending trial. Finding probable cause that he committed an offense

 punishable by a maximum prison term of 10 years or more, the

 Magistrate Judge applied a rebuttable presumption in favor of detention.
 ECF No. 11, PageID.1032 (Apr. 30, 2018 Detention Order). McGlory was

 unable to present evidence sufficient to overcome this presumption in

 favor of detention. Id. Magistrate Judge Stafford further found, by clear
 and convincing evidence, that no conditions of release could be fashioned

 for McGlory that would reasonable assure the safety of the community.

 Id. She also determined by a preponderance of the evidence that no

 condition of release could ensure Defendant’s appearance at subsequent

 legal proceedings. Id. In further support of her decision to detain McGlory

 pending trial, Magistrate Judge Stafford referred to the “strong” evidence
 against him, his prior criminal history, lack of family or community ties

 in this district, and previous participation in criminal activity while on

 probation, parole, or supervision. ECF No. 11 at PageID.1032–33. Trial

 on McGlory’s conspiracy to distribute controlled substances charges is

 currently scheduled for June 30, 2020. ECF No. 335.

                               DISCUSSION

       District courts may review detention orders issued by magistrate

 judges pursuant to 18 U.S.C. § 3145(b). Because McGlory is a pretrial

 detainee, the question of whether he should be detained is governed by

 18 U.S.C. § 3142(i), a provision of the Bail Reform Act. That statute
                                       3
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2479   Page 4 of 10




 permits a judicial officer to temporarily release a defendant from federal

 custody if he or she “determines such release to be necessary for

 preparation of the person’s defense or for another compelling reason.” 18

 U.S.C. § 3142(i).
       Statutory language aside, the Court recognizes the alarming scale

 and gravity of the COVID-19 pandemic and the serious health risks posed

 by the SARS-CoV-2 virus, particularly to those who may be especially
 vulnerable because of preexisting health conditions or age. In some

 situations, potential exposure to the virus in jails or prisons may provide

 a “compelling reason” warranting revocation of an order detaining a

 defendant pending trial. To assess whether concerns about COVID-19

 constitute a “compelling reason” warranting temporary release in this

 case, the Court will consider a number of factors that are set out in
 greater detail below.

       As a starting point, the Court takes note of a decision by another

 district court in this circuit, which itself relied on a decision from a

 district court in Kansas. United States v. Smoot, No. 2:19-CR-20 2020 WL

 1501810, at *2 (S.D. Ohio Mar. 30, 2020) (citing United States v. Clark,

 No. 19-40068-01, 2020 WL 1446895, at *9 (D. Kan. Mar. 25, 2020)). Both

 Smoot and Clark dealt with pretrial detention. The factors set out in

 Smoot and Clark are: (1) the original grounds for the defendant’s

 detention; (2) the specificity of the defendant’s stated COVID-19

 concerns; (3) the extent to which the proposed release plan is tailored to
                                       4
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2480   Page 5 of 10




 mitigate or exacerbate other COVID-19 risks to the defendant; and (4)

 the likelihood that the defendant’s proposed release would increase

 COVID-19 risks to others. See Smoot, 2020 WL 1501810 at *2; Clark,

 2020 WL 1446895 at *9. While helpful, these factors do not explicitly
 require the Court to consider the actual conditions in the facility where

 the defendant is being held, and in particular the existence or prevalence

 of the disease in the institution and the measures being taken there to
 address the potential outbreak of COVID-19.

       Consequently, the Court will apply a modified set of factors based

 on those in Smoot/Clark in considering whether the defendant has set

 out a “compelling reason” in favor of release:
       (1)   the nature, seriousness, and specificity of the defendant’s
             stated COVID-19 concerns (e.g., underlying medical
             conditions, age, etc.);

       (2)   the conditions in the facility where the defendant is being held
             (e.g., social distancing measures, screening protocols for new
             prisoners, the number of prisoners diagnosed with COVID-19,
             and availability of appropriate medical treatment);

       (3)   whether conditions of release can be imposed to
             mitigate COVID-19 risks to the defendant and to the
             community;

       (4)   the original grounds for the defendant’s pretrial detention.
       McGlory has identified hypertension as a specific health concern

 that he says places him in a higher-risk category for COVID-19. Although
 the government does not dispute that McGlory suffers from hypertension,


                                       5
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2481   Page 6 of 10




 it observes that McGlory told pretrial services he was in excellent

 physical health and that, although he currently takes blood-pressure

 medication, a radiologist in 2019 found “no radiographic evidence for an

 acute cardiopulmonary process.” ECF No. 361, PageID.2466 (Gov’t Resp.
 Br.). The Court is cognizant that prisoners with chronic medical problems

 “face serious risks to their health” during this pandemic. Basank v.

 Decker, No. 20 Civ. 2518 (AT), 2020 WL 1481503, at *3 (S.D.N.Y. Mar.
 26, 2020) (“The nature of detention facilities makes exposure and spread

 of the virus particularly harmful.”). The Centers for Disease Control have

 issued guidance explaining that people of advanced age, with underlying

 health problems, or both, are more susceptible to experiencing serious

 complications from COVID-19. People Who Are at Higher Risk for Severe

 Illness, CENTERS     FOR   DISEASE CONTROL (Apr. 15, 2020), https://
 www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 higher-risk.html.

       Further several courts, including two in this district, have
 identified hypertension as an underlying medical condition that renders

 a prisoner higher-risk, weighing against continued detention during the

 COVID-19 pandemic. See United States of America v. Patino, No. 18-cr-

 20451, 2020 WL 1676766, at *2 (E.D. Mich. Apr. 6, 2020) (“Mr. Patino is

 at high risk due to stage 3 chronic kidney disease and hypertension, and

 his age (63 years old).”); United States v. Doshi, No. 13-cr-20349, 2020

 WL 1527186, at *1 (E.D. Mich. Mar. 31, 2020) (recommending that
                                       6
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2482   Page 7 of 10




 prisoner with hypertension and diabetes be placed in home confinement);

 Basank, 2020 WL 1481503 at *3 (releasing detainee with hypertension

 from civil immigration detention due to COVID-19 concerns). Although

 McGlory has identified a preexisting health condition that may warrant
 heightened concern about his potential exposure to COVID-19, the

 Court’s assessment of the four relevant factors as a whole weighs against

 revoking the Magistrate Judge’s order of detention.
       The Court is concerned about conditions in FDC Milan (where

 McGlory is being held) and FCI Milan. As of April 15—the most recent

 data this Court has access to for FDC Milan—only two FDC detainees

 had been diagnosed with COVID-19. ECF No. 361, PageID.2468. But

 recent data shows that 35 Milan FCI prisoners and 25 Milan employees

 (some of whom work at both the FDC and FCI) have tested positive.
 COVID-19 Cases, FEDERAL BUREAU             OF   PRISONS (Apr. 15, 2020),

 https://www.bop.gov/coronavirus/#. At the same time, the BOP, including

 FDC and FCI Milan, is taking a number of precautionary measures to

 reduce the spread of the virus in federal detention facilities. For example,

 the facility is screening all newly arriving prisoners for COVID-19

 symptoms and exposure and quarantining them for 14 days as a matter
 of course (whether or not they display symptoms). ECF No. 361,

 PageID.2467–68. Correctional officers are also being regularly screened

 for symptoms, including by having their temperatures taken. Id. at

 PageID.2468. The facility has suspended in-person visitation and
                                       7
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2483   Page 8 of 10




 attorney conferences, and increased sanitation measures, including by

 providing inmates with disinfectant for use in their cells. Id.

 Additionally, operation and programming for detainees has been

 “modified in order to assist with social distancing efforts.” Id. Despite
 these efforts, the Court acknowledges it is well-established that “the high

 density of prison populations makes federal prisons ideal transmission

 grounds for the virus.” Doshi, 2020 WL 1527186 at *2. See Basank, 2020
 WL 1481503 at *3 (“The nature of detention facilities makes exposure

 and spread of the virus particularly harmful.”); United States v. Garlock,

 No. 18-cr-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020)

 (collecting cases). Despite the BOP’s diligent efforts to prevent

 transmission of the virus among detainees and employees, the fact that

 FDC and FCI Milan already have a number of diagnosed COVID-19 cases
 weighs in favor of release.

       Nonetheless, release is not warranted in McGlory’s case because he

 has not provided the Court with any information that indicates his

 release would be likely to mitigate—rather than exacerbate—COVID-19

 risks for himself and the public. McGlory was originally arrested in

 Baltimore, Maryland. ECF No. 361, PageID.2456. The Magistrate Judge

 determined during the detention hearing that McGlory lacks significant

 family or community ties in this district. ECF No. 11 at PageID.1032–33.

 If he were released, McGlory explains he “would be staying with his wife

 and daughter.” ECF No. 356, PageID.2406. Although he does not specify
                                       8
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2484   Page 9 of 10




 the location of his family, the Court gathers from the government’s

 briefing that McGlory’s family resides in Moreno Valley, California. See

 ECF No. 361, PageID.2469. Allowing McGlory to travel back-and-forth

 between Michigan and California would not be consistent with stay-at-
 home rules and travel restrictions in both states and could increase,

 rather than decrease the risk that either McGlory, his family, or

 members of the public could contract COVID-19. Certainly, if McGlory
 were to become ill during the course of his travels he could inadvertently

 transmit the virus to others in California or Michigan. While both states

 have social-restriction orders in place that should mitigate risk of flight

 if they are followed, both also have a large number of diagnosed cases. At

 bottom, McGlory has not demonstrated that his release would reduce

 COVID-19 risks to himself and the community.
       Finally, the original grounds for McGlory’s detention were quite

 strong and continue to weigh against revoking detention. The Magistrate

 Judge determined that no condition of release could reasonably assure

 the safety of the community or Defendant’s subsequent appearance in

 court. See generally ECF No. ECF No. 11. The offense McGlory is charged

 with—conspiracy to distribute controlled substances—is a serious one

 which carries indicia of danger. Because of his potentially lengthy

 sentence, the fact that he has no strong ties in this district, and the

 extensive cross-country travel he participated in as part of his alleged

 participation in a drug conspiracy, the Court remains concerned that
                                       9
Case 2:17-cr-20489-TGB-EAS ECF No. 362 filed 04/17/20   PageID.2485   Page 10 of 10




  McGlory poses a flight risk. See ECF No. 361, PageID.2459 (Air Travel

  History). The government proffers information that, from February 4,

  2016 to April 12, 2018, McGlory took some 28 cross-country flights to

  various locations in the United States on behalf of the drug conspiracy,
  and that the seized narcotics alone in the case had a value of over $2.5

  million. Id. at PageID.2459, 2463. He has also failed to provide any new

  information that would justify revising the Magistrate Judge’s previous
  determination regarding detention. At bottom, the motion contains no

  new information that allows the Court to conclude McGlory no longer

  poses a flight risk or a potential danger to the community. In the event

  that circumstances materially change regarding either McGlory’s health

  status or the surrounding conditions of confinement, this matter could be

  revisited, but on the record before the Court, compelling reasons in
  support of release have not been presented.

                               CONCLUSION

        For these reasons, James McGlory’s motion to revoke pretrial

  detention order (ECF No. 356) is DENIED.

        SO ORDERED.

   Dated: April 17, 2020        s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                       10
